 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10         VANESSA M ROEDELL,
                                                            CASE NO. 2:17-cv-1716 RAJ
11                                Plaintiff,
                                                            ORDER ADOPTING REPORT AND
12                 v.                                       RECOMMENDATION
13         NANCY A. BERRYHILL, Deputy
           Commissioner of Social Security for
14         Operations, 1

15                                Defendant.

16

17          The Court, having reviewed the Report and Recommendation of Judge J. Richard

18   Creatura, United States Magistrate Judge, and the relevant record, does hereby find and ORDER:

19          (1)     The Court adopts the Report and Recommendation.

20

21

22
            1
              Nancy A. Berryhill is now the Acting Commissioner of Social Security. Pursuant to
23   Rule 25(d) of the Federal Rules of Civil Procedure, Nancy A. Berryhill is substituted for Acting
     Commissioner Carolyn W. Colvin as the defendant in this suit, pursuant to the last sentence of
24   section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1        (2)    The matter is REVERSED and REMANDED pursuant to sentence four of 42

 2               U.S.C. § 405(g) to the Commissioner for further consideration.

 3        (3)    JUDGMENT is for plaintiff and the case should be closed.

 4        (4)    The Clerk is directed to send copies of this Order to counsel of record.

 5        Dated this 7th day of November, 2018.

 6

 7

 8
                                                       A
                                                       The Honorable Richard A. Jones
 9
                                                       United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
